         Case 1:17-cv-00170-CWD Document 66 Filed 06/22/20 Page 1 of 3




Monica G. Cockerille (ISB No. 5532)                      D. Jean Veta (Pro Hac Vice Pending)
monica@cockerillelaw.com                                 jveta@cov.com
Cockerille Law Office, PLLC                              Henry Liu (Pro Hac Vice Pending)
100 W. Main St., Ste. 204                                hliu@cov.com
Boise, ID 83702                                          William Isasi (Pro Hac Vice Pending)
Tel: (208) 343-7676 | Fax: (866) 226-2499                wisasi@cov.com
                                                         Isaac C. Belfer (Pro Hac Vice Pending)
Peter C. Renn (Admitted Pro Hac Vice)                    ibelfer@cov.com
prenn@lambdalegal.org                                    Colleen R. Smith (ISB No. 10023)
Nora Huppert (Admitted Pro Hac Vice)                     csmith@cov.com
nhuppert@lambdalegal.org                                 Covington & Burling LLP
Lambda Legal Defense and Education Fund, Inc.            One City Center
4221 Wilshire Blvd., Suite 280                           850 10th St NW
Los Angeles, CA 90010                                    Washington, DC 20001
Tel: (213) 382-7600 | Fax: (213) 351-6050                Tel: (202) 662-5294

Kara N. Ingelhart (Admitted Pro Hac Vice)                Michael Lanosa (Pro Hac Vice Pending)
kingelhart@lambdalegal.org                               mlanosa@cov.com
Lambda Legal Defense and Education Fund, Inc.            Covington & Burling LLP
65 E. Wacker Pl., Suite 2000                             1999 Avenue of the Stars
Chicago, IL 60601                                        Los Angeles, CA 90067
Tel: (312) 663-4413 | Fax: (312) 663-4307                Tel: (424) 332-4780

Attorneys for Plaintiffs F.V. and Dani Martin

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

 F.V. and DANI MARTIN,                                       No. 1:17-cv-00170-CWD

                        Plaintiffs,                          MOTION FOR CLARIFICATION
                                                             REGARDING DEFENDANTS’
                v.                                           ENFORCEMENT PLAN

 DAVID JEPPESEN, in his official capacity as
 Director of the Idaho Department of Health and
 Welfare; ELKE SHAW-TULLOCH, in her official
 capacity as Administrator of the Division of Public
 Health for the Idaho Department of Health and
 Welfare; and JAMES AYDELOTTE, in his
 official capacity as State Registrar and Chief of the
 Bureau of Vital Records and Health Statistics,

                        Defendants.
         Case 1:17-cv-00170-CWD Document 66 Filed 06/22/20 Page 2 of 3




       Plaintiffs F.V. and Dani Martin, by and through their undersigned counsel, move for

clarification regarding Defendants’ plan to enforce HB 509. Plaintiffs seek confirmation that

Defendants’ plan to enforce HB 509 by requiring transgender people to obtain a court order

pursuant to Idaho Code § 39-245A(4) to change the sex listed on their birth certificates to match

their gender identity, which they cannot obtain under HB 509, violates this Court’s permanent

injunction. This motion is based on the Memorandum in Support of Plaintiffs’ Motion for

Clarification, the accompanying declaration and exhibits, all the pleadings and papers on file,

and any argument the Court may consider.


DATED: June 22, 2020                         By:     /s/ Peter C. Renn

D. Jean Veta (Pro Hac Vice Pending)          Peter C. Renn (Admitted Pro Hac Vice)
jveta@cov.com                                prenn@lambdalegal.org
Henry Liu (Pro Hac Vice Pending)             Nora Huppert (Admitted Pro Hac Vice)
hliu@cov.com                                 nhuppert@lambdalegal.org
William Isasi (Pro Hac Vice Pending)         Lambda Legal Defense and Education Fund, Inc.
wisasi@cov.com                               4221 Wilshire Blvd., Suite 280
Isaac C. Belfer (Pro Hac Vice Pending)       Los Angeles, CA 90010
ibelfer@cov.com                              Tel: (213) 382-7600 | Fax: (213) 351-6050
Colleen R. Smith (ISB No. 10023)
csmith@cov.com                               Kara N. Ingelhart (Admitted Pro Hac Vice)
Covington & Burling LLP                      kingelhart@lambdalegal.org
One City Center                              Lambda Legal Defense and Education Fund, Inc.
850 10th St NW                               65 E. Wacker Pl., Suite 2000
Washington, DC 20001                         Chicago, IL 60601
Tel: (202) 662-5294                          Tel: (312) 663-4413 | Fax: (312) 663-4307

Michael Lanosa (Pro Hac Vice Pending)        Monica G. Cockerille (ISB No. 5532)
mlanosa@cov.com                              monica@cockerillelaw.com
Covington & Burling LLP                      Cockerille Law Office, PLLC
1999 Avenue of the Stars                     100 W. Main St., Ste. 204
Los Angeles, CA 90067                        Boise, ID 83702
Tel: (424) 332-4780                          Tel: (208) 343-7676 | Fax: (866) 226-2499

Attorneys for Plaintiffs F.V. and Dani Martin




                                                 1
         Case 1:17-cv-00170-CWD Document 66 Filed 06/22/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 22nd day of June, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Steven Olsen
       steven.olsen@ag.idaho.gov

       W. Scott Zanzig
       scott.zanzig@ag.idaho.gov

       Dayton Reed
       dayton.reed@ag.idaho.gov

                                                   /s/ Peter C. Renn
                                                   Peter C. Renn
                                                   Attorney for Plaintiffs




                                              2
